Frederick Backer, J.
This is a cross motion by plaintiff for leave to enter judgment for arrears of alimony. Objection is made by the defendant that the cross motion is defective by reason that it was not instituted by order to show cause (Civ. Prac. Act, § 1171-b). The defendant moved against plaintiff to modify the judgment. He instituted this motion by his attorney. Plaintiff’s cross motion, therefore, served on said attorney, is properly interposed pursuant to section 117 of the Civil Practice Act. It permits a cross motion to be made by the service, at least three days prior to the return of the main motion, of a notice specifying any kind of relief, whether same is responsive or not to the relief requested by the moving party.
The motion to enter judgment is granted. Settle order.